United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-3727
                                 ___________

Michael Cleaver, also known as         *
Rashid Ash-Sneikn Junaid,              *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri
Michael Kemna; Jean Ann Johnson;       *
Russell Hollowell; Ellis; Steve Lakey; * [Unpublished]
Baker;                                 *
                                       *
            Defendants,                *
                                       *
Galloway;                              *
                                       *
            Appellee,                  *
                                       *
Jimmie Thomas; Judy Lewis,             *
                                       *
            Defendants.                *
                                  ___________

                          Submitted: October 26, 2004
                             Filed: December 8, 2004
                              ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.
       Michael Cleaver, a Missouri inmate, appeals from the final judgment entered
in the District Court1 for the Western District of Missouri upon a jury verdict for
Captain William Galloway in Cleaver’s 42 U.S.C. § 1983 damages action based on
Galloway’s failure to protect Cleaver from getting stabbed by another inmate. For
reversal, Cleaver argues that the district court erred in its rulings on defense counsel’s
motion to withdraw, Cleaver’s motion for a default judgment, and Galloway’s motion
in limine; that the district court failed to subpoena three witnesses, and should have
charged the jury with Cleaver’s proposed jury instructions; and that the verdict was
against the weight of the evidence. Cleaver also argues that the district court erred
in awarding costs to Galloway. For the reasons discussed below, we affirm the
judgment of the district court.

       First, assuming Cleaver can raise such a challenge, we conclude the district
court committed no abuse of discretion in denying defense counsel’s motion to
withdraw, as the motion came two days before trial and there was no indication that
substitute counsel would take over. See Fleming v. Harris, 39 F.3d 905, 908 (8th Cir.
1994) (decision to allow counsel to withdraw is left to district court’s discretion).
Second, we conclude the district court did not abuse its discretion in denying
Cleaver’s Fed. R. Civ. P. 55(a) default motion given that Galloway had answered the
complaint and defended through counsel at trial. See Swink v. City of Pagedale, 810
F.2d 791, 792 (8th Cir.) (standard of review), cert. denied, 483 U.S. 1025 (1987);
DeVasto v. Faherty, 658 F.2d 859, 864 (1st Cir. 1981) (where defendant was
represented by counsel from pleading stage through trial, but did not appear at trial,
there was no default under Rule 55(a)). Third, we see no abuse of discretion in the
district court’s granting of Galloway’s motion in limine to exclude evidence of
defense counsel’s withdrawal motion, because Cleaver failed to show how he was
prejudiced by the exclusion of this evidence. See Countrywide Servs. Corp. v. SIA


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
                                           -2-
Ins. Co., 235 F.3d 390, 394 (8th Cir. 2000) (reviewing ruling on motion in limine for
abuse of discretion).

       Fourth, we conclude the district court committed no abuse of discretion in not
sua sponte issuing subpoenas for three witnesses Cleaver wished to call at trial,
particularly as Cleaver did not request a continuance so that these witnesses could be
subpoened. See Williams v. Carter, 10 F.3d 563, 566 (8th Cir. 1993) (decision to
grant or deny subpoenas for indigent parties is within trial court’s discretion, and
appeals court will not disturb such exercise of discretion as long as trial court stays
within “range of choice” and is not influenced by any mistake of law). Fifth, we see
no plain error in the jury instructions. See Wilson v. Brinker Int’l Inc., 382 F.3d 765,
771 (8th Cir. 2004) (absent objections below, appeals court reviews jury instructions
for plain error).

       Sixth, we find a reasonable jury could have concluded that Galloway did not
disregard a substantial risk of serious harm to Cleaver, based on witness testimony
that Galloway was not involved in the decision to move Cleaver to the housing unit
where he was stabbed. See Brown v. Sandals Resorts Int’l, 284 F.3d 949, 954 (8th
Cir. 2002) (credibility determinations, weighing of evidence, and drawing of
legitimate inferences from facts are jury functions); Yancey v. Weyerhaeuser Co., 277
F.3d 1021, 1024 (8th Cir. 2002) (verdict will not be reversed for insufficient evidence
unless no reasonable jury could have returned verdict for nonmoving party); Oetken
v. Ault, 137 F.3d 613, 614 (8th Cir. 1998) (failure-to-protect claim).

       Finally, because Cleaver did not amend his notice of appeal to include the
postjudgment costs award or file a separate notice of appeal from the costs award, we
lack jurisdiction to review the award. See Fed. R. App. P. 3(c) (notice of appeal must
designate judgment, order, or part thereof appealed); LaChance v. Duffy’s Draft
House, Inc., 146 F.3d 832, 838 (11th Cir. 1998) (where employee failed to file new
or amended notice of appeal from postjudgment order granting attorney’s fees and

                                          -3-
costs to employer, award was unreviewable); Wielgos v. Commonwealth Edison Co.,
892 F.2d 509, 511-12 (7th Cir. 1989) (requiring separate notice of appeal to challenge
award of costs made after entry of judgment).

      Accordingly, we affirm. We deny Cleaver’s motion for oral argument.
                     ______________________________




                                         -4-